S.B. Trippett was charged with embezzlement. He was tried by a jury and found guilty of violating section 1 of Act No. 43 of 1912. Thereupon relator applied to this court for writs of mandamus, prohibition, and certiorari. The court granted a writ of certiorari, and ordered the trial judge and the state to show cause on or before the 14th of October, 1935, why the relief prayed for by relator should not be granted.
The record has not been sent up, but the judge's return is a seriatum and complete answer, in numerical order, to all of the articles of relator's petition; and the return of the district attorney substantiates the judge's statement that relator has not prepared and submitted a single bill of exceptions for signature and comment thereon. It is shown, and admitted, that relator promptly excepted to rulings of the court, at various stages of the trial, and to the overruling of his motion for a new trial, and that his exceptions to the rulings of the court, and his reservation of bills of exception thereto, were noted in the court minutes; but it is also shown that he did not prepare the bills of exception he had reserved to the court's rulings, nor did he apply to the *Page 414 
court for additional time in which to do so, until after the appeal had been granted, and the court had thereby lost jurisdiction of the case. It is shown that rule 11 of the Fourteenth judicial district court reads as follows:
"All bills of exception shall be submitted to opposing counsel and to the Court for examination and signature not later than the following day after they are reserved, unless the Court shall grant further time, to be shown by entry on the minute book."
It is shown that Rule 11 has been consistently enforced in respondent's court for many years by Judge OVERTON, respondent, and by Judge PICKEREL since his ascension to the bench.
The prayer of relator is rather badly mixed. It is clear that he prays for a mandamus, commanding the respondent judge to sign and return in this court certain bills of exception which, it is alleged in the prayer, are attached to relator's motion for a new trial, and to his application to this court for writs, but which are not attached to either, and which the record shows have not yet been prepared.
We think it a waste of time to consider this application further.
The writ and order issued herein are recalled and vacated, and relator's application is denied. *Page 415